UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                       _________________
                                          No. 98-51152
                                        Summary Calendar
                                       _________________

               ROLAND AYLESWORTH,

                                               Plaintiff-Appellant,

               versus

               BEXAR COUNTY; RALPH LOPEZ, Sheriff,

                                               Defendants-Appellees.


                           Appeal from the United States District Court
                                for the Western District of Texas
                                  USDC No. SA-97-CV-1266


                                          August 3, 1999

Before EMILIO M. GARZA, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

       Roland Aylesworth appeals the grant of summary judgment to Bexar County and Sheriff

Lopez in this § 1983 case. Aylesworth did not produce evidence showing Lopez’s personal

involvement in the decision to terminate Aylesworth, and hence the district court did not err in
granting summary judgment to Lopez. See Thompson v. Steele, 709 F.2d 381, 382 (5th Cir. 1983).

Further, the decision of the Bexar County Civil Service Commission was supported by substantial

evidence, and thus the district court did not err in granting summary judgment to the County. See

Texas Employment Comm’n v. Holberg, 440 S.W.2d 38, 42 (Tex. 1969).

       AFFIRMED.




   *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.